iled in, Washington County Family Court

ubmitted: 5/9/2018 3:12:11 PM : as . t
nvelope: 1534784 } , ot )
eviewer: Lauren Berke : .

(es Number: W20120361

" §TATE.OF RHODE ISLAND. FAMILY COURT
WASHINGTON, Se. - | |
MARGARITA B. PALANGE,
Plaintiff
vs. |  C.A.NO. W12-0361

STEVEN J. PALANGE,
‘Defendant

MOTION FOR EMERGENCY AND OTHER RELIEF

. - NOW comes the Plaintiff, MARGARITA E. PALANGE, and states
that the parties were divorced by Final Judgment of Divorce dated

- December 18, 2013; that the Final Judgment incorporated by reference (but
- did not merge) a Marital Settlement Agreement dated August 20, 2013; that
. the parties have one minor child, to wit: Katerina (d/o/b 12/11/09); that -
~ pursuant to the. Final Judgment of Divorce the parties were granted joint
custody and shared placement of the minor child, with the parties having
parenting time in accordance with the terms of Clause 4 (B) of the Marital
Settlement; according to that provision, the Defendant had the minor child
overnights on every Monday, Tuesday and every other Wednesday; the
Plaintiff had the minor child overnights on every other. Wednesday and
"every Thursday and Friday ove ights; the parties alternated having the
child on weekends (Saturday through Monday morning) so that the party

- having the weekend did not have the child on’ the subsequent ‘Wednesday

evening.

. That, as described in Plaintiff's affidavit which is attached hereto and
incorporated by reference herein, Defendant’s recent conduct, especially.
with. regard to the child, is injurious to the child; the Defendant previously
agreed that the court ordered visitation should change in order to assure that
the child’s school work was being completed, which did not occur on the
days following the Defendant’s overnight visitation; as a result, the new
visitation schedule has the Plaintiff having the child overnight each Sunday, —
- Monday, Tuesday and Wednesday; Defendant has the child overnight each

 

 
case Number: W20120361

iled in Washington County Family Court

ubmitted: 5/9/2018 3:12:11 PM

nvelope: 1534784
eviewer: Lauren Berke

»"

Thursday, Friday and- Saturday — as a result, Defendant has only. one
overnight prior to school, thereby mitigating the harm to the child which
resulted. from: incomplete homework on days following the father’s
overnight. :

Recently, the Defendant’s Husband’s illness and medication regimen

- have resulted in a pronounced change in his conduct towards his daughter.

Defendant’s texts, emails and unsolicited video communications with
Plaintiff when the child is in his possession increasingly are characterized
by manic and paranoid behavior, much of which is directed towards the

child. Defendant refers to his 8 year old daughter as “a monster”, whose

conduct. makes him incapable of eating; and whom he says that he cannot
control (Defendant has Crohn’s disease, is heavily medicated and, upon
information and belief, holds a medicinal marijuana card, regularly using
this drug while in possession of the child). Plaintiff has asked if he would
undergo parenting counselling, and he has refused.

‘Defendant has recently terminated ‘his visitation prematurely; he
dropped the child off at Plaintiff's home, calling the child profane names,

- causing Katerina to-ory. During his rant while dropping the child off, he said -
- that he cannot eat and “feels very weak and am about to pass out.”
Defendant’s conduct was manic and aggressive towards both the Plaintiff

and the minor child. ‘Defendant has also noticeably lost a significant
amount of weight in addition to his change. in conduct. :

-Tn-addition, while the child is in his possession, the Defendant has

recently sent the Plaintiff unsolicited videos in which he clearly denigrates

the child, makes-nonsensical comments, delivered in a manic cadence.

This conduct is clearly scaring our eight year old daughter, and is

inimical to her best interests. As a result, Plaintiff prays for the following

relief ~

1) That the Defendant’s visitation with the minor child Katerina
(d/o/b 12/11/09) be suspended ex parte; that Defendant be
‘permitted to have contact with the child only by text, email ot
Facetime (at a designated time) until further order of the court.

2) That the Defendant be ordered to execute releases to Plaintiff's
counsel permitting him to obtain reports from Defendant’s primary

 
ase Number: W20120361
filed in Washington County Family Court
Guomitted: 6/9/2018 3:12:11 PM a , no
Eavelope: 1534784 5} . }
aviewer: Lauren Berke ,

f-

care physician, © Crohn’s disease - specialist, and
counselor/psychologist/psychiatrist. ee
-3) That the. Defendant be evaluated by a psychologist regarding the ..
threat of harm posed by the Defendant to the minor child as a
result of any visitation schedule.
4) That all communications between the parties be by text and email;
_—-'5): That.the Defendant be ordered to engage in parenting counselling
, forthwith, with reports of his progress and-compliance provided to
Plaintiff's counsel and the Court; —

6) That the Defendant be ex parte restrained and enjoined from
bothering, harassing of interfering with the Plaintiff at.any time ot
place; .

7) That the Defendant be ordered to pay child support;

' 8) That the Plaintiff be awarded such other and further relief as this
~ honorable court may deem just, including a reasonable counsel fee
for the prosecution of this motion.

 

~ MARGARITA PALANGE,
- By herattormeys-ve-

/S/ Richard E Updegrove, Jr., Esq.
UPDEGROVE LAW, LTD.
Richard E. Updegrove, Jr., Esq.
314 Oliphant Lane

‘Middletown, Rhode Island 02842
(401) 847 5684 Bar No. 2245

 
 

STATE OF RHODE ISLAND FAMILY COURT
WASHINGTON, Sc.

MARGARITA E. PALANGE,
Plaintiff

VS, C. A. NO. W12-0361

STEVEN J. PALANGE,
Defendant

ORDER

THIS matter came to be heard in the Family Court, Washington
County, Judge Lanni presiding; on the 4 _ day of May, 2018, upon
Plaintiffs Motion for Emergency Relief, and IT IS ORDERED,
ADJUDGED AND DECREED:

1) That the Defendant’s visitation with the minor child Katerina
(d/ofo 12/11/09) be suspended ex parte; that Defendant be
permitted to have contact with the child only by text, email or
Facetime (at a designated time) until further order of the court.

2) That the Defendant be restrained and enjoined from bothering,
harassing or interfering with the Plaintiff at any time or place,

 

3) That this matter is continued to SF yBo , 2018 for
hearing on other requests for relief contained in Plaintiff
Emergency Motion.

Electronically APPROVED and Entered as a Decree of the Family Court by:

Judicial Officer )

se 9
Date

 

 
 

 

 

Presented by:

/S/ Richard E Updegrove, Jr.
Attorney for Plaintiff,

Richard E. Updegrove, Jr., Esquire
UPDEGROVE LAW, LTD.

314 Oliphant Lane

Middletown, Rhode Island 02842
(401) 847-5684 #2245

 
STATE OF RHODE ISLAND FAMILY COURT
WASHINGTON, Sc.

- MARGARITA E. PALANGE,

Plaintiff
vs, C, A. NO. W12-0361

STEVEN J. PALANGE,
Defendant

AFFIDAVIT OF PLAINTIFF MARGARITA E. PALANGE

lL MARGARITA E. PALANGE, being duly sworn, do depose and
State:

1) That I am the Plaintiff in the above entitled matter.
2) That I am the mother of KATERINA PALANGE (d/o/b 12/11/09).

3) Defendant’s conduct, especially towards our daughter, has changed
dramatically in the last year. This change in conduct has occurred
coincidently with an increase in my ex-Husband’s symptoms from
Crohn’s Disease; my ex-Husband has lost a lot of weight, seems to be
heavily medicated insofar as his conduct exhibits periods of manic,
paranoid, irrational and aggressive behavior towards myself and
towards our daughter when the child is in my husband’s possession.

4) My ex-Husband has had difficulty getting our daughter to school and
making sure that her homework assignments are completed, and that
she is prepared for tests, when in his possession overnight. As a
result, we agreed to change the existing schedule so as to minimize
the overnights that my ex-Husband has prior to school days (he now
has only one overnight prior to a school day — Thursday night).
5)

6)

7)

8)

 

My ex-Husband has forgotten to pack drinks or snacks for school,
and on one occasion during the February vacation he failed to provide
my daughter with lunch for camp, forcing her to share the bus
driver’s lunch.

My ex-Husband has admitted to me that oftentimes he cannot care for
our daughter while in his possession; recently he prematurely
discontinued his visit with our daughter, stating that he could not
provide proper care for her; in a video that he sent to me he appears
clearly excited, aggressive towards our daughter, uses profane
language, paranoid and manic. When he dropped our daughter off,
my daughter was crying.

| am aware that my Husband frequently uses marijuana, oftentimes
when the child is in his possession; I believe that he is taking other
medication as a result of his illness, and his behavior has worsened
since the beginning of the new year.

I am in fear that my child may be injured, both physically and
emotionally, if the existing unsupervised visitation continues while
my ex-husband is in his present state. 1 need the intervention of the
Family Court to suspend visitation until my ex-husband receives
counselling and appropriate psychological care so that my daughter is
not at risk. 1 have asked the Defendant to go to counselling, both for
himself and to learn how to parent our child, and he has flatly
refused.

9) I am willing to permit the Defendant to contact my child by text and

email, and to have regularly scheduled Facetime monitored by myself
until he can be successfully treated.

MARGARITA E. PALANGE

Subscribed and Sworn to before me this a day of May, 2018.

Mey

Notary Publicl

 
 

STATE OF RHODE ISLAND FAMILY COURT
WASHINGTON, Sc.

MARGARITA E. PALANGE,
Plaintiff

V8. C, A. NO. W12-0361

STEVEN J, PALANGE,
Defendant

ORDER

THIS matter came to be heard in the Family Court, Washington
County, Judge Lanni presiding: on the 4 day of May, 2018, upon
Plaintiff's Motion for Emergency Relief, and IT IS ORDERED,
ADJUDGED AND DECREED:

1) That the Defendant’s visitation with the minor child Katerina
(d/ofo 12/11/09) be suspended ex parte; that Defendant be
permitted to have contact with the child only by text, email or
Facetitne (ata designated time) until further order of the court.

2) That the Defendant be restrained and enjoined from bothering,
harassing ot interfering with the Plaintiff at any time or place;

 

3) That this matter is continued to 30 , 2018 for
heating on other requests for relief contained in Plaintiff
Emergency Motior:.

Electronically APPROVED and Entered as a Decree of the Family Court by:

    

Judicial Officer

HF
Date

 
